Citation Nr: 0630186	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Muskogee, Oklahoma, Department of Veteran Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge in May 2006.  

Following a reopening of the claim, as described below, the 
issue of entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected knee 
disorder, is remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in July 2002; the veteran did not perfect his appeal and the 
decision became final.  

2.  Evidence received since the July 2002 denial of service 
connection for a low back disorder creates a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the July 2002 decision is new 
and material; thus, the requirements to reopen the claim of 
service connection for a low back disorder have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. §  .156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The RO denied service connection for a low back disorder in 
July 2002.  Evidence before the RO at that time included the 
veteran's service medical records, VA outpatient treatment 
records, and statements of the veteran.  Subsequent to the 
July 2002 rating determination, the veteran was afforded a VA 
examination in September 2003.  The results of the VA 
examination were addressed in the October 2003 statement of 
the case.  The veteran did not properly perfect the issue for 
appeal as he failed to file a substantive appeal within the 
proscribed period of time.  Thus, the decision became final.  

In denying service connection for a low back disorder, the RO 
indicated that the medical evidence did not show that it was 
related to his service-connected condition of the right knee 
medial meniscectomy nor was there any evidence that the 
disability occurred during his period of service.  The RO 
noted that the September 2003 VA examiner indicated that the 
veteran's painful back condition was not as likely as not due 
to the right knee condition.  The RO further observed that 
the VA treatment records revealed that the veteran injured 
his back during a fifteen foot fall from a rooftop in 1999.  
It indicated that this was not in the time that the veteran 
was on active duty and that the back condition could not be 
service connected.  The RO again noted the September 2003 VA 
examiner's finding that the painful lower back condition was 
not as likely as not due to the right knee condition.  

Evidence received subsequent to the July 2002 rating 
determination/September 2003 statement of the case includes 
numerous treatment records, a March 2005 opinion from a VA 
physician, the results of an April 2005 VA examination, and 
the testimony of the veteran at his May 2006 hearing.  

In his March 2005 opinion, the VA physician indicated that 
the veteran was a patient of his under his care who was 
suffering from chronic pain in the knees and the low back.  
He indicated that these symptoms had increased in the past 
year.  He stated that as the knee pain worsened the lumbar 
pain also worsened.  

At the time of the April 2005 VA examination, the veteran 
reported suffering from lumbosacral spine pain for the past 
ten years.  He noted that the pain was constant.  The 
examiner stated that he had reviewed the records including 
the results of the September 2003 VA examination and the 
March 2005 letter.  Following examination, the examiner 
rendered the diagnosis of degenerative joint disease of the 
low back.  The examiner noted that as to the question as to 
whether it was as least as likely as not that the veteran's 
lumbosacral spine condition was secondary to his service-
connected right knee condition, the veteran's degenerative 
joint disease of the lumbar spine was less than likely due to 
his right knee condition based upon a review of the records.  

At the time of his May 2006 hearing, the veteran indicated 
that the back pain started approximately 10 years ago.  He 
stated that he did not have any back pain in service and that 
he did not have a back problem as a result of an injury 
sustained in service.  The veteran testified that it was his 
belief that his right knee problem caused his back problem.  
He noted the March 2005 report of the VA physician.  The 
veteran reported that he was currently wearing a back brace.  
He stated that he had last worked on a full-time basis ten 
years ago.  

New and material evidence has been submitted to reopen the 
veteran's claim.  The previous denial was based upon no nexus 
between the veteran's low back disorder and his period of 
service or his service-connected right knee disorder.  The 
March 2005 opinion from the veteran's VA physician stated 
that as the veteran's knee pain worsens so does his lumbar 
pain.  Such an opinion raises the possibility of a possible 
nexus between the veteran's knee disorder and his low back 
disorder by way of aggravation.  As noted in the remand 
section below, the VA examiners did not address the question 
of aggravation.  The March 2005 VA physician's opinion raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As such, the claim should be reopened.  




ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a low back disorder having been 
submitted, the claim for that benefit is reopened.  To that 
extent only, the claim is granted.


REMAND

As noted above, service connection is warranted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Service connection can also be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  While the Board 
notes that the VA examiners have indicated that there is no 
direct relationship between the veteran's knee condition and 
his lumbar spine condition, they have not addressed the issue 
of the veteran's service-connected knee disorder aggravating 
any current low back disorder.  Under the circumstances, the 
Board believes that further development is necessary to 
ensure an informed record for appellate review.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and etiology of 
any current low back disorder.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.

After reviewing the claims files and 
examining the veteran, the examiner 
should respond to the following:  a) Is 
it at least as likely as not (a 50% or 
higher degree of probability) that any 
current low back disorder is causally 
related to the veteran's period of 
service?

b) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
veteran's service-connected right knee 
disorder caused, or has aggravated, any 
current low back disorder?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


